Citation Nr: 1824359	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right ear disorder, characterized as mastoiditis and hearing loss.

2. Entitlement to service connection for hearing loss, right ear.

3. Entitlement to service connection for hearing loss, left ear.

4. Entitlement to service connection for dizziness (claimed as vertigo), to include as secondary to the Veteran's right ear disability.

5. Entitlement to service connection for anxiety disorder, not otherwise specified.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1965 to August 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Guaynabo, Puerto Rico, Regional Office (RO).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for right ear hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 1992, the RO denied reopening of the claim of service connection for a right ear disorder, characterized as mastoiditis, otitis and hearing loss. The Veteran was informed in writing of the adverse determination in November 1992. 

2. The November 1992 decision is final.

3. Evidence associated with the claims file since the November 1992 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. Right ear mastoiditis, otitis media and hearing loss originated during active service.

5. Left ear hearing loss did not originate during active service.

6. An anxiety disorder, not otherwise specified, did not originate during active service.


CONCLUSIONS OF LAW

1. The November 1992 decision that denied service connection for a right ear disorder, characterized as mastoiditis, otitis and hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for a right ear disorder, characterized as mastoiditis, otitis and hearing loss has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The criteria for service connection for a right ear disorder, characterized as mastoiditis, otitis and hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. The criteria for service connection for an anxiety disorder, not otherwise specified, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In November 1978, the Board upheld the RO's denial of service connection for a right ear disorder including mastoiditis and hearing loss because the evidence indicated that the Veteran's right ear condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service. The Veteran was informed in writing of the adverse decision in November 1978. 

Although the Veteran attempted to reopen his claim in September 1992, the RO denied reopening and the Veteran was advised of the RO's actions in a November 1992 letter. He did not appeal. 

The evidence received prior to November 1992 rating decision reflects that the Veteran was treated in-service for right ear symptoms, including mastoiditis, chronic otitis media and accompanying right ear hearing loss. In July 1965, a medical board noted a diagnosis for right ear chronic otitis media and X-ray studies indicated a possible history middle ear infections. 

The additional documentation received since November 1992 includes VA examinations, VA treatment records, and lay statements. The record now includes multiple statements from the Veteran's wife and others indicating that he did not have ear trouble prior to service and that his right ear condition was caused by his service. 


When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for right ear hearing loss is reopened.

II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


A. Bilateral hearing loss

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Regarding the characteristics of clear and unmistakable evidence, "the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

The Courts have also observed that the standard of proof for rebutting the presumption of soundness is not merely evidence that may be termed "cogent and compelling," or amounting to a sufficient showing, but evidence that is clear and unmistakable or, undebatable. Further, the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson. 

The Veteran specifically denied then having ear trouble in his pre-induction and induction examinations in April 1965 and June 1965. At that time, the Veteran's whisper test also indicated no hearing difficulty. 

In September 1977, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
45
--
--
LEFT
10
10
15
--
--

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear. The examiner did not note if the Maryland CNC word list was used, thus the Board affords this portion of the examination low probative value. Based on these results, the VA examiner concluded the Veteran did have sensorineural hearing loss in his right ear and did not have hearing loss in his left ear. The examiner noted no functional impairment due to the Veteran's right ear hearing loss. 

In a February 1979 lay statement, 26 individuals signed a letter stating they have known the Veteran since he was a child and he had no hearing or mental conditions at that time. 

In a February 1979 lay statement, the Veteran's childhood teacher indicated that the Veteran was always an attentive student and did not show symptoms of a hearing problem when he was her student. 

In a February 1979 lay statement, the Veteran's wife indicated that he did not suffer from any physical or mental disease when they were married in June 1965. 

In August 2012, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
10
30
20
25
50

Speech audiometry revealed speech recognition ability was too poor to be tested in the right ear and 88 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did have bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty hearing during conversations, particularly when sound is coming from the right side. 

The examiner noted the Veteran was discharged from military service following a medical board review due to an acute ear infection. The examiner noted further studies indicated the Veteran likely had recurrent middle ear infections which preexisted service. However, the examiner acknowledged that the Veteran's pre-induction, induction, and discharge whisper tests were normal but observed that a whisper test is not a reliable measure of frequency specific hearing deficits. The examiner concluded the Veteran's hearing loss pre-existed service and was not caused or aggravated by his service. 

In September 2012, the Veteran was afforded a VA medical examination. The examiner indicated normal induction and separation hearing examinations. The examiner also noted July 1965 service treatment records that indicated a diagnosis for otitis media. X-rays at that time were suggestive of recurrent right middle ear and mastoid pathology. The examiner opined that the Veteran's hearing loss and dizziness are related to pre-existent ear pathology and are not connected to service. 

In May 2015, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
10
15
20
25
50

Speech audiometry revealed speech recognition ability was too poor to be tested in the right ear and 88 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty understanding conversational speech, watching TV, and following instructions. The examiner opined that the Veteran's right ear hearing loss was not due to service and indicated that the whisper tests from the Veteran's in-service examinations are not frequency specific. The examiner noted the Veteran's left ear hearing loss was due to the Veteran's natural aging process, hereditary factors, or post-service noise exposure.

In the Veteran's February 2018 brief, he indicated that his ears were normal at service induction and noted to be "less than normal" at the time of service separation. 

The presumption of soundness is not rebutted. There are no clinical records indicating that prior to his induction, the Veteran had any right ear symptoms, including hearing loss, otitis, or mastoiditis. The Veteran is presently competent as a layperson to assert that his right ear hearing loss began in service. Although the service department medical board found that the Veteran's right ear condition was chronic and VA examiners have noted X-Ray evidence that the Veteran's condition may have preexisted service, the lack of supporting medical records from prior to service cannot be construed as clear and unmistakable evidence which indicates preexistence. The Veteran's service treatment records show evidence of an in-service right ear condition and the Veteran has a current right ear hearing loss. 

The Board will therefore grant service connection for right ear hearing loss. The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The Board has considered the Veteran's assertions that his left ear hearing loss is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's left ear hearing loss originated during service. A VA examination in September 1977 indicated normal hearing for the frequencies tested in the left ear. There is no evidence of in-service noise exposure and no competent medical provider has opined that the Veteran's left ear hearing loss began in or as a result of service. Therefore, service connection for left ear hearing loss is not warranted and the claim is denied.


B. Anxiety order

In the Veteran's April 1965 pre-induction examination and June 1965 induction examinations the Veteran was noted to have no relevant mental complaints.

In a February 1979 lay statement, 26 individuals signed a letter stating they have known the Veteran since he was a child and he had no hearing or mental conditions at that time. 

In a February 1979 lay statement, the Veteran's wife indicated that he did not suffer from any physical or mental disease when they were married in June 1965. 

In a treatment notes from August 1998 to April 2004 the Veteran was seen with complaints of insecurity, confusion, decreased concentration, delusions of persecution, and auditory hallucinations.

In September 2012, the Veteran was afforded a VA examination. The Veteran reported receiving psychiatric treatment since 1976, however, the examiner noted that there was no evidence of this treatment in the Veteran's claim file. The Veteran also stated that he had difficulty sleeping and symptoms of depression. The examiner reported private psychiatric records from February 1997 to February 2007 with no specific diagnosis and symptoms such as insecurity, confusion, decreased concentration, persecutory delusions, anxiety, and depression. The examiner opined that the Veteran's psychiatric symptoms were not related to his military service and noted a lack of in-service stressors. The examiner stated that even if the Veteran began psychiatric treatment in 1976 it would have been nine years after service separation. The examiner reported a diagnosis for anxiety disorder, not otherwise specified. 

The Board has considered the Veteran's assertions that his anxiety disorder is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's anxiety disorder originated during service. The Veteran was first seen for his anxiety disorder at least nine years after service separation. The Veteran's records do not indicate an in-service stressor or a diagnosis for a mental condition and no competent medical provider has opined that the Veteran's anxiety disorder began in or as a result of service. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for an anxiety disorder, not otherwise specified, is denied.


REMAND

Remand is necessary for the Veteran's service connection claim of dizziness (claimed as vertigo) to determine the nature and etiology of his claimed condition.

Remand is also necessary for the Veteran's TDIU claim to give the AOJ an opportunity to rate the Veteran for his right hearing loss condition and determine whether he meets the schedular requirements for TDIU. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his dizziness and vertigo. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his dizziness and/or vertigo. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In the Veteran's April 1965 pre-induction and June 1965 induction examinations the Veteran was noted to have no relevant medical complaints.

* In September 2012, the Veteran was afforded a VA examination. The examiner indicated normal induction and separation hearing examinations. The examiner also noted July 1965 service treatment records that indicated a diagnosis for otitis media. X-rays at that time were suggestive of recurrent right middle ear and mastoid pathology. The examiner opined that the Veteran's hearing loss and dizziness are related to pre-existent ear pathology and are not connected to service. 

* In the Veteran's February 2018 brief, he indicated that his dizziness were the result of earlier hearing infections.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's dizziness and/or vertigo began during a period of active service.

d. The examiner must also provide an opinion as to whether the Veteran's dizziness and/or vertigo is the result of the Veteran's service connected right ear condition.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


